On Motion for Rehearing
PER CURIAM.
On rehearing, our attention has been directed to the fact that we inadvertently failed to accord defendant, Lumbermens Mutual Casualty Company, in our amendment and affirmance of the judgment, the benefit of the limit of its contractual liability for any one person injured in any one accident.
The error is patent upon the face of the record. By the terms of the policy introduced and filed in evidence, the insured’s liability is limited to the sum of $25,000 for any one person injured in any one accident, plus a limit of liability of $5,000 for property damage. Therefore, inasmuch as the property damage was established to the extent of $550, the total liability of this defendant insurer is the sum of $25,-550. Our original decree should be and it is, accordingly, amended by the addition of the following:
“Provided, in accordance with its policy limits, the liability of the insurer, Lumbermens Mutual Casualty Company, be and the same is hereby decreed to be $25,550 in principal, and in which amount it is indebted, in solido, with Stanley D. McEacharn, Sr., and Stanley D. McEacharn, Jr.”
The motion for a rehearing is, accordingly, denied.
GLADNEY, J., dissents from the refusal to grant a rehearing.